Citation Nr: 1748771	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  14-04 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for cause of the Veteran's death. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 2002 to November 2006, with subsequent Reserve service.  The Veteran died in December 2010.  The appellant is the custodian of the Veteran's child, T.J.K., who is not yet 18 at the time of the appellant's claim.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Milwaukee Pension Management Center in Milwaukee, Wisconsin which, in pertinent part, denied entitlement to service connection for the cause of the Veteran's death.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in an April 2014 videoconference hearing.  A transcript of the hearing is of record.

In June 2015, the Board remanded this matter for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The appellant contends that service connection is warranted for the cause of the Veteran's death.  The appellant testified that the Veteran had some type of infection in her body since her service in the Navy when she had a C-section, after which she developed an infection around her abdomen.  She also contends that the Veteran had cysts during service, and that she underwent surgery in October 2010 for a cyst on her leg.  One month later, the appellant testified that the Veteran was admitted to Prince William Hospital for fever and respiratory problems, and then transferred to Georgetown University Hospital, where the Veteran ultimately died.  According to the official death certificate, the Veteran died due to respiratory failure and pneumonia, with methicillin-resistant staphylococcus aureus abscess listed as an "other significant condition."  At the time of her death, the Veteran was not serviced connected for any disability. 

In June 2015, the Board previously determined that an attempt must be made in order to obtain the Veteran's hospital records.  The appellant testified that the Veteran was initially hospitalized at Prince William Hospital in November 2010 for fever and respiratory problems, but that she was then transferred to Georgetown University Hospital, where she ultimately died.  The appellant also testified that an autopsy was conducted.  As stated in June 2015, the potential relevance of these records cannot be ignored.  The record reflected that the appellant had indeed submitted authorizations for release of these medical records from both Prince William Hospital and Georgetown University Hospital. 

After review of the record, the Board finds that the RO failed to comply with the June 2015 remand directives.  Specifically, the record does not contain any attempt at obtaining these records or the autopsy report.  Moreover, the RO was specifically instructed to obtain a medical opinion after this record development had been accomplished.  However, the RO ordered the VA medical opinion prior to securing these records, or obtaining a negative reply, and associating it with the claims folder.  Indeed, the July 2016 VA medical opinion and addendum only rendered a negative opinion conditional on "additional records" "from the two other hospitals" becoming available.  In light of the documentary evidence noted above, the Board finds that the RO has not substantially complied with the directives of the prior June 2015 remand and, thus, a remand for curative action is again required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain private treatment records from the Veteran's hospitalization at Prince William Hospital and Georgetown University Hospital (dated from October 2010 through December 2010), to include any reports of an autopsy.  A copy of any records obtained, to include a negative reply, should be associated with the claims file.

2.  If additional medical records are received, obtain a medical opinion addressing the Veteran's cause of death from an appropriate examiner.  The contents of the claims file, to include a copy of this REMAND, must be made available to the designated examiner, and the report must reflect that such a review was undertaken. 

The examiner is asked to opine:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran had a medical disorder during her lifetime which had its clinical onset or was otherwise related to her active duty service. 

(b) If the examiner determines that any medical disorder was etiological related to the Veteran's active service, whether it is at least as likely as not (50 percent probability or more) that the Veteran's medical disorder was a principal cause of death, or whether it contributed substantially or materially or otherwise combined with other conditions to cause death or aided/lent assistance to the production of death.

Any opinions expressed by the examiner must be accompanied by a complete rationale. 

3.  After ensuring compliance with the above directives, readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




